Citation Nr: 0020052	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran had active duty from June 1942 to October 1945.

This appeal arises from an August 1998, Department of 
Veterans Affairs (VARO), St. Petersburg, Florida rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for the veteran's cause of 
death.  The Board of Veterans' Appeals (Board) notes that the 
appellant's February 1999 substantive appeal made reference 
to this issue only.

FINDINGS OF FACT

1.  The veteran served on active duty from June 1942 to 
October 1945.

2.  The veteran expired in August 1997.  Immediate cause of 
death was metastatic carcinoma.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included prostate cancer, deafness and depression.

3.  At the time of his death, the veteran was service 
connected for bilateral mixed hearing loss with Meniere's 
syndrome; major depression secondary to hearing loss; chronic 
otitis media; urticaria, and tinnitus aurium.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting 

evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or 

regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  
Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period may suffice.  Id.  

In the case at hand, the primary cause of the veteran's death 
in August 1997, according to the death certificate, was 
metastatic carcinoma.  However, the certificate indicated 
that other significant conditions contributing to death but 
not resulting in the underlying cause of metastatic carcinoma 
included prostate cancer, deafness and depression.  The 
veteran was service-connected for hearing loss and major 
depression at the time of his death, and the appellant 
contends that his service-connected disabilities contributed 
to the metastatic carcinoma resulting in his death.  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a link 
between the veteran's death and his service-connected hearing 
loss and depression, thereby satisfying the elements of a 
well-grounded claim for service connection for the cause of 
the veteran's death.  See Caluza, 7 Vet. App. at 506; Jones, 
7 Vet. App. at 137. 

ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As mentioned, the immediate cause of the veteran's death 
listed on the death certificate was metastatic carcinoma, 
with prostate cancer, deafness, and depression listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  The death certificate 
indicates that the veteran died at the Charlotte Hall 
Veterans Home.  The appellant contends, in essence, that the 
veteran's service-connected hearing loss and depression did 
substantially or materially contribute to his death.  The 
Board notes that the most recent medical records regarding 
the veteran's medical treatment are dated in September 1995, 
and that no attempt to obtain medical records relating to 
medical treatment in close proximity to his death has been 
made.  

VA has a duty to assist the appellant in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The Court of 
Veterans Claims has held that this includes a duty to obtain 
records from any source.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  Therefore, the Board believes that VARO should 
obtain and review all of the veteran's medical records 
relating to treatment for his service-connected disabilities, 
and the metastatic carcinoma that caused his death, before 
readjudicating this case.


Accordingly, the case is REMANDED for the following 
development:

1.  VARO should contact the appellant and 
request the names, addresses, and 
approximate treatment dates of all 
providers of treatment for the veteran's 
metastatic carcinoma and service-
connected disabilities.  After obtaining 
any necessary authorization from the 
appellant, VARO should attempt to obtain 
and associate with the claims folder 
copies of all treatment records 
identified by the appellant, particularly 
all treatment records pertaining to the 
veteran that relate to treatment for his 
service-connected disabilities and the 
metastatic carcinoma that resulted in his 
death.  Any attempts to obtain such 
records should be documented.  All 
records obtained should be associated 
with the veteran's claims folder.

2.  After the above records have been 
added to the file, the veteran's claims 
folder should be forwarded to an 
appropriate specialist for an opinion 
regarding the relationship, if any, 
between the veteran's service-connected 
hearing loss with Meniere's syndrome, 
chronic otitis media, tinnitus, major 
depression secondary to hearing loss, and 
urticaria, and the cause of his death.  
The examiner should be requested to state 
the following medical opinion: whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
caused or contributed to the metastatic 

carcinoma which resulted in his death.  
If the examiner is unable to answer the 
question, the reasons should be clearly 
stated.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder to ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

4.  VARO should then review the expanded 
record and readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
appellant's claim remains in a denied 
status, she should be provided a 
supplemental statement of the case, which 
includes any additional pertinent law and 
regulations, and a full discussion of 
action taken on the claim, consistent 
with the Court's instruction in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

The purpose of the REMAND is to procure clarifying 
information and to satisfy due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 



